IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,           )                         No. 79604-6-I
                               )
                   Respondent, )                         DIVISION ONE
                               )
              v.               )
                               )
DOTSON, LETHEORY EARLACOSIE, )                           UNPUBLISHED OPINION
DOB: 08/10/1969,               )
                               )
                   Appellant.  )

       BOWMAN, J. — Letheory Earlacosie Dotson appeals his jury conviction for

second degree burglary. He claims that officers lacked reasonable suspicion or

probable cause to seize him. He also argues that the trial court erred in denying

his Batson1 challenge to the State’s peremptory excusal of a juror based solely

on the juror’s age, that the court deprived him of his constitutional right to present

a defense, and that insufficient evidence supports his conviction. Finally, Dotson

seeks reversal of his conviction for instructional error, ineffective assistance of

counsel, and cumulative error. Because officers had probable cause to seize

and arrest Dotson, sufficient evidence supports his conviction for burglary in the

second degree, and he shows no prejudicial error, we affirm.

                                             FACTS

       On February 19, 2018 at about 4:15 a.m., Lynnwood Police Department

officers responded to an alarm at Sparta’s Pizza and Pasta House. The officers


       1   Batson v. Kentucky, 476 U.S. 79, 106 S. Ct 1712, 90 L. Ed. 2d 69 (1986).


     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79604-6-I/2


arrived within 10 minutes and saw the handle on the restaurant’s back door

“dangling” and loose with small dents and scrapes around it. Officers entered the

restaurant and found the cash registers on the floor, unopened and still

connected to computers by cables.

       Officer Lindsay Carter and the restaurant’s owner looked at surveillance

video footage captured on Sparta’s security cameras showing a person breaking

into the building. Officer Carter broadcasted a description of the person as a

“white male, gray hooded sweatshirt, gray pants, black gloves, black ski mask.”

She also took a screenshot of the person’s image from the waist up and texted

the photograph to “all the patrol phones.” A K-9 unit arrived at the restaurant and

tried to track the burglar. The tracking dog alerted most strongly in the northern

direction from the restaurant but did not find a suspect.

       Sergeant Allen Correa was patrolling the area and dispatched to Sparta’s.

He first set up a containment perimeter during the K-9 track but eventually drove

north to the area where the dog reacted most strongly. At about 5:10 a.m.,

Sergeant Correa spotted Dotson walking along State Route 99 roughly four

blocks north of Sparta’s. Sergeant Correa compared Dotson with the photograph

Officer Carter had texted of the person on the surveillance video. Although

Dotson is a black man, he appeared “almost identical” to the photograph. Dotson

was dressed in dark jeans with a gray hooded jacket, a balaclava-type black

scarf, black gloves, and a black sport bag with a single strap that crossed his

chest diagonally from his left shoulder. Sergeant Correa described it as “a pretty

unusual outfit” with a distinctive logo on the bag strap.




                                          2
No. 79604-6-I/3


       Sergeant Correa stopped his patrol car and asked Dotson “what he was

doing.” Dotson said he was “coming from Everett.” Sergeant Correa asked

Dotson how he could be coming from Everett when he was in the photograph on

Sergeant Correa’s phone. Dotson “just shrugged his shoulders.” Sergeant

Correa then asked whether Dotson had “ever gone in a building at all, ever,” to

which Dotson responded, “You know my past.”

       Officer Carter and Officer Josh Magnussen arrived at the scene about a

minute after Sergeant Correa contacted Dotson. Officer Carter believed Dotson

matched “the exact description” of the surveillance footage, “except he was a

black male.” Officer Carter immediately read Dotson his Miranda2 rights while

Officer Magnussen placed Dotson in handcuffs.

       After Dotson’s arrest, Sergeant Correa returned to Sparta’s to watch the

surveillance video, “[j]ust to see if I could get any kind of additional factors that

might help me make a determination on if I had probable cause.” Sergeant

Correa noticed the person in the video wore black gloves. Recalling that Dotson

had gloves on, he returned to the scene to compare them with what he had seen

on the video. The gloves matched. Sergeant Correa brought the owner of

Sparta’s to the scene as well “to get his opinion on if he thought it was the same

person in the video.” The owner “said something similar to that’s for sure him.”

       Officer Carter took a photograph of Dotson as he appeared at the arrest

scene. The officers also “ran” his name through their database and learned he

was “Mr. Dotson.” A search of Dotson’s bag after his arrest revealed a six- to



       2   Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


                                                 3
No. 79604-6-I/4


eight-inch railroad spike. Rust covered most of the spike but the pointed end

appeared recently damaged, “exposing shiny metal.”

        The State charged Dotson with one count of second degree burglary.

Dotson moved to exclude police and witness “identification testimony” as a

violation of his due process rights; suppress the railroad spike and all evidence

obtained during his arrest, including photographs of him, under CrR 3.6; and

suppress his statements to the police under CrR 3.5. The court denied the

motions.3 The court found that Sergeant Correa had “sufficient probable cause”

to stop Dotson “and indeed for an arrest” and that Dotson’s statements to

Sergeant Correa were voluntary.4 The court issued an oral ruling and asked the

parties to prepare written findings of fact and conclusions of law.5

        A different judge presided over Dotson’s jury trial. While the parties had

not yet presented written findings of fact and conclusions of law from the

suppression hearing, they did not dispute the substance of the previous judge’s

evidentiary rulings.

        During jury selection, Dotson objected to the State’s peremptory excusal

of juror 14. Dotson first argued the State’s excusal stemmed from the juror’s

sexual orientation and precluded under GR 37. Dotson then amended his




        3 The court did grant Dotson’s motion to suppress testimony that Dotson was “the
suspect in the video” and to “just let the jurors review the video and make that determination.”
        4 The court noted however that only the statement Dotson made about coming from
Everett was admissible. Because “the timing is unclear” as to the other statements, the court
ruled the trial judge would have to decide “whether they come in at all.”
        5 The court stated, “I will make oral rulings today and I will be inviting counsel to set forth
the Court’s decision in writing at a later time.”


                                                   4
No. 79604-6-I/5


objection, alleging the State based its peremptory challenge solely on the juror’s

age and precluded under Batson. The court overruled Dotson’s objection.

       At trial, the court admitted the screenshot that Officer Carter captured from

the surveillance video (below left) as well as the photograph that she took of

Dotson at the arrest scene (below right).6




       Sergeant Correa testified about the similarity between the clothing worn by

the person in the surveillance video and Dotson’s clothing at the time of the

arrest. He described Dotson as wearing “a very large coat with a — that I would

call a balaclava, or ski mask, underneath that that was concealing a fair amount

of his face. And he had some kind of a strap that went across his clothing that

had two distinctive logos on it.”

       Dotson wanted his investigator to testify in rebuttal. Dotson claimed the

investigator’s testimony would refute Sergeant Correa and show bias because

Sergeant Correa was “surprisingly combative” during a pretrial interview with the

investigator. Defense counsel based his request on Sergeant Correa’s refusal



       6   All of the photographic evidence was in color.


                                                  5
No. 79604-6-I/6


“to sign” and review his answers that the investigator wrote and “to be recorded

despite the prosecutor being there.” The court denied his request.

       Before closing arguments, the court granted Dotson’s request to instruct

the jury as to the lesser included offense of criminal trespass in the first degree.7

Dotson prepared and offered a packet of jury instructions consisting of an

instruction defining “criminal trespass in the first degree,” a “lesser crime”

consideration instruction, and a criminal trespass in the first degree verdict form.

Dotson did not include a “to convict” instruction for criminal trespass in the

packet. The court used the jury instructions Dotson provided.

       The jury convicted Dotson of burglary in the second degree. Dotson

appeals.

                                             ANALYSIS

                                       Motion to Suppress

A. Findings of Fact and Conclusions of Law

       I. Timeliness

       The trial court did not enter written findings of fact and conclusions of law

memorializing its evidentiary rulings until after Dotson filed his opening brief on

appeal. Dotson assigns error to several findings in his reply brief. The State

argues that Dotson failed to assign error to the findings in his opening brief and

that because the “parties agreed to the content of the written findings and

conclusions before trial started,” we should consider the findings unchallenged




       7   The State did not object to giving the lesser crime instructions.


                                                   6
No. 79604-6-I/7


on appeal, “regardless of when those findings and conclusions were actually

filed.” We disagree.

       A trial court must enter written findings of fact and conclusions of law

following a hearing on the admissibility of evidence. CrR 3.6(b). The court may

submit written findings and conclusions while an appeal is pending only “if the

defendant is not prejudiced by the belated entry of findings.” State v. Cannon,

130 Wn.2d 313, 329, 922 P.2d 1293 (1996). We do not infer any prejudice from

delay alone. State v. Head, 136 Wn.2d 619, 625, 964 P.2d 1187 (1998).

       Here, Dotson’s appellate attorney had no chance to review the court’s

findings for error before filing his opening brief. And the State offers no authority

for its assertion that failure to object to written findings and conclusions of law at

the trial court precludes assigning error to those findings on appeal. “ ‘Where no

authorities are cited in support of a proposition, the court is not required to search

out authorities, but may assume that counsel, after diligent search, has found

none.’ ” State v. Logan, 102 Wn. App. 907, 911 n.1, 10 P.3d 504 (2000) (quoting

DeHeer v. Seattle Post-Intelligencer, 60 Wn.2d 122, 126, 372 P.2d 193 (1962)).

         Precluding Dotson from assigning error to the court’s findings in his reply

would prejudice him as a result of the trial court’s belated action. We review

Dotson’s assignments of error to the trial court’s findings of fact as asserted in his

reply brief.

       II. Substantial Evidence

       “We review challenged findings of fact for substantial evidence, that is,

enough evidence to persuade a fair-minded rational person of the truth of the




                                           7
No. 79604-6-I/8


finding. We treat unchallenged findings as verities on appeal.” State v. Allen,

138 Wn. App. 463, 468, 157 P.3d 893 (2007).8

      Dotson challenges six of the trial court’s findings of fact:

      6.       At approximately 5:12 a.m., Sergeant Correa saw and
               contacted a suspect, ultimately identified as the defendant,
               approximately 4 blocks away from Sparta’s Pizza.
      7.       Sergeant Correa believed the defendant was the person in the
               surveillance footage image because he was wearing the same
               clothing and same type of single-strap bag with identifying
               logos.
      8.       Officer Carter arrived to the defendant's location. She
               photographed the defendant at this location. (State’s Exhibit
               3).
      9.       State’s Exhibit 3 does not illustrate what the defendant looked
               like at the time Sergeant Correa initially contacted him based
               on the fact that it was taken by Officer Carter later in law
               enforcement’s contact with the defendant, but it is similar.
      10.      Sergeant Correa left the scene, reviewed the surveillance
               video with [the restaurant owner], and returned to the scene.
      11.      [The restaurant owner] went through an identification
               procedure with the law enforcement officers at the scene the
               defendant was contacted at and identified the suspect as the
               person he saw in the surveillance video.

      Substantial evidence supports the trial court’s findings. Sergeant Correa

testified he contacted Dotson at 5:12 a.m., about four blocks north of Sparta’s.

He testified Dotson looked “almost identical” to the person in the photograph

texted by Officer Carter. He said:

      [Dotson] was wearing a pretty unusual outfit. The manner that he
      was wearing the outfit was exactly the same as what was on the
      video. There were a couple distinctive logos on the strap. And
      they were in the exact same place, the exact same position. And
      then the gloves also matched.

      Officer Carter testified she responded to Sergeant Correa’s dispatch that

he was “out with a male.” She arrived one minute later at 5:13 a.m., read Dotson


      8   Citation omitted.


                                           8
No. 79604-6-I/9


his Miranda warnings, and photographed him. Sergeant Correa returned to

Sparta’s, reviewed the surveillance video footage with help from the owner, and

drove Sparta’s owner back to the scene. The owner positively identified Dotson

as the man in the surveillance video at about 5:27 a.m.

       III. Seizure

       Dotson challenges the court’s conclusions of law, arguing that “police did

not have probable cause or a reasonable articulable suspicion” justifying his

seizure. We disagree.

       We review a trial court’s conclusions of law de novo. State v. Acrey, 148

Wn.2d 738, 745, 64 P.3d 594 (2003). Whether a person has been seized under

the Fourth Amendment to the United States Constitution is a mixed question of

law and fact. State v. Thorn, 129 Wn.2d 347, 351, 917 P.2d 108 (1996),

overruled on other grounds by State v. O’Neill, 148 Wn.2d 564, 62 P.3d 489

(2003). An individual asserting a seizure in violation of article I, section 7 of the

Washington Constitution bears the burden of proving that there was a seizure.

State v. Young, 135 Wn.2d 498, 510, 957 P.2d 681 (1998).

       A person is “seized” when an officer, by physical force or show of

authority, restrains the person’s freedom of movement such that a reasonable

person would not believe he or she is free to leave. O’Neill, 148 Wn.2d at 574.

Not every seizure amounts to a formal arrest. See State v. Thompson, 93 Wn.2d

838, 840, 613 P.2d 525 (1980). An officer may seize and detain a person to

investigate whether circumstances warrant an arrest. Terry v. Ohio, 392 U.S. 1,

20-21, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). For such a detention, an officer




                                           9
No. 79604-6-I/10


needs only a reasonable suspicion based on objective facts that the individual is

involved in criminal conduct. Thompson, 93 Wn.2d at 840-41.

      We use an objective standard to determine whether an encounter with

police rises to the level a formal arrest. State v. Reichenbach, 153 Wn.2d 126,

135, 101 P.3d 80 (2004). That is, whether a reasonable detainee under the

circumstances would consider himself under custodial arrest. State v. Radka,

120 Wn. App. 43, 49, 83 P.3d 1038 (2004); State v. Rivard, 131 Wn.2d 63, 75,

929 P.2d 413 (1997). An officer must have probable cause to believe the person

has committed a crime to support a formal arrest. Dunaway v. New York, 442

U.S. 200, 213, 99 S. Ct. 2248, 60 L. Ed. 2d 824 (1979).

      We also use an objective standard to determine whether probable cause

supports an arrest. State v. Gaddy, 152 Wn.2d 64, 70, 93 P.3d 872 (2004)

(citing State v. Graham, 130 Wn.2d 711, 724, 927 P.2d 227 (1996)). Probable

cause exists “when the arresting officer is aware of facts or circumstances”

sufficient to cause a reasonable officer to believe a person committed a crime.

Gaddy, 152 Wn.2d at 70. The burden is on the State to establish probable cause

for an arrest. State v. Grande, 164 Wn.2d 135, 141, 187 P.3d 248 (2008). And

we consider only the information available to officers at the time of arrest. Wong

Sun v. United States, 371 U.S. 471, 481-82, 83 S. Ct. 407, 9 L. Ed. 2d 441

(1963).

      The parties dispute when Sergeant Correa seized Dotson and when the

seizure evolved into a custodial arrest. We need not resolve this dispute




                                        10
No. 79604-6-I/11


because sufficient evidence supported probable cause to arrest Dotson for

burglary in the second degree when Sergeant Correa first contacted him.

        When Sergeant Correa first saw Dotson, he knew that a male suspect had

entered Sparta’s just after 4:00 a.m. without permission. He knew the person

broke the outer door handle, rummaged through drawers, and tried to remove

cash registers. Sergeant Correa also had a screenshot of the burglar inside the

restaurant wearing a large gray jacket with a hood, a black balaclava-type head

and neck cover, and carrying a black logoed sport bag strapped diagonally from

his left shoulder across his chest. When Sergeant Correa first noticed Dotson on

the sidewalk, he saw that Dotson wore a large gray jacket with a hood, black

head and neck scarf that left only his nose and eyes exposed, and carried an

identical sport bag strapped diagonally across his chest from his left shoulder.

And Dotson was walking only four blocks north of Sparta’s, the same direction

that the tracking dog alerted most strongly.9

        Dotson argues Sergeant Correa did not have probable cause to arrest him

because Officer Carter described the person in the surveillance video as a white

male wearing gray pants. And Dotson points out that he is a black male who was

wearing blue jeans at the time. But probable cause is not a technical inquiry.

State v. Perez, 5 Wn. App. 2d 867, 872, 428 P.3d 1251, remanded, 193 Wn.2d

1008, 439 P.3d 1075 (2019). Instead, it rests on “ ‘the totality of facts and



         9 The trial court’s findings state the suspect was “wearing the same clothing and same

type of single-strap bag with identifying logos” as Dotson. The court concluded that Dotson’s
appearance “and the overall surrounding circumstances of location and time of day” made the
identification sufficiently individualized. See State v. Weyand, 188 Wn.2d 804, 811-12, 399 P.3d
530 (2017) (an officer must have a reasonable suspicion of criminal activity “individualized to the
person being stopped”).


                                                11
No. 79604-6-I/12


circumstances within the officer’s knowledge at the time of the arrest.’ ” Perez, 5

Wn. App. 2d at 872 (quoting State v. Fricks, 91 Wn.2d 391, 398, 588 P.2d 1328

(1979)). Here, the similarities between the screenshot photograph of the suspect

and Dotson’s appearance, combined with his proximity in time and location to the

crime, were enough to support a reasonable belief that Dotson committed the

burglary.

       Dotson also argues that probable cause did not support his arrest

because there were possible innocent explanations for his appearance and

presence in the area. He claims he was wearing common and appropriate

clothing for the season and near bus stops on a busy arterial, suggesting he

could have been waiting for a bus. But probable cause is not negated just

because it is also possible to “imagine an innocent explanation for observed

activities.” State v. Fore, 56 Wn. App. 339, 344, 783 P.2d 626 (1989) (citing 1

Wayne R. LaFave, Search and Seizure § 3.2(e), at 595 (2d ed. 1987)).

       Finally, Dotson compares his arrest to those of individuals arrested near

“drug house[s]” to suggest that Sergeant Correa should not have construed his

presence near the burglary scene as suspicious. His comparison is inapt.

Dotson cites cases such as State v. Doughty, 170 Wn.2d 57, 62, 239 P.3d 573

(2010), that consider whether officers who saw a defendant enter and leave a

known “drug house” had probable cause to believe that a crime had been

committed. While it is true that “ ‘mere proximity’ ” to a known “drug house” may

be insufficient to establish that a person is engaged in criminal activity;10 here,



       10   Doughty, 470 Wn. App. at 62, 64 (quoting Thompson, 93 Wn.2d at 841).


                                              12
No. 79604-6-I/13


Sergeant Correa did not stop Dotson only because of his location near the scene

of the crime. Officers had substantial evidence of the facts and circumstances

surrounding the burglary, including an actual image of the suspect, and were

objectively concerned only with identifying the person who committed the crime.11

        The trial court did not err in denying Dotson’s motion to suppress

evidence.

                                      Batson Challenge

        Dotson claims the trial court erred in denying his challenge under Batson

to the State’s peremptory excusal of juror 14 “solely based on his age.” We

disagree.

        We review a challenge under Batson for “clear error” and defer to the trial

court in as much as “its rulings are factual.” State v. Jefferson, 192 Wn.2d 225,

232, 429 P.3d 467 (2018) (citing State v. Saintcalle, 178 Wn.2d 34, 41, 309 P.3d

326 (2013), abrogated on other grounds by City of Seattle v. Erickson, 188

Wn.2d 721, 398 P.3d 1124 (2017)).12 “ ‘[T]he determination of the trial judge is

accorded great deference on appeal, and will be upheld unless clearly




        11Dotson also argues that Sergeant Correa must not have had probable cause to arrest
him because Sergeant Correa returned to the restaurant to view the surveillance video and
“determin[e] . . . if” he had probable cause. But we determine probable cause by objective facts,
not the subjective opinion of an officer. State v. Huff, 64 Wn. App. 641, 645, 826 P.2d 698
(1992).
         12 Dotson argues for the first time on appeal that the exclusion of juror 14 affected his

right to a jury composed of a fair cross section of the community. See In re Pers. Restraint
Petition of Yates, 177 Wn.2d 1, 19, 296 P.3d 872 (2013); Taylor v. Louisiana, 419 U.S. 522, 526-
27, 95 S. Ct. 692, 42 L. Ed. 2d 690 (1975). Because Dotson did not object to the venire below,
the record is insufficient to address Dotson’s claim. We decline to reach this argument. RAP
2.5(a).


                                               13
No. 79604-6-I/14


erroneous.’ ” State v. Hicks, 163 Wn.2d 477, 486, 181 P.3d 831 (2008)13

(quoting State v. Luvene, 127 Wn.2d 690, 699, 903 P.2d 960 (1995)).

       Defendants and jurors are entitled to a jury selection process free from

racial animus. Batson, 476 U.S. at 86-87. A party raising a challenge to a

peremptory excusal under Batson must “first demonstrate that the struck juror is

a member of a ‘cognizable [constitutionally protected] group.’ ” Erickson, 188

Wn.2d at 732 (quoting Batson, 476 U.S. at 96).14 Then the objecting party must

make a prima facie showing that the challenge was exercised for a discriminatory

purpose. Erickson, 188 Wn.2d at 726. If the objecting party makes a prima facie

showing, the burden shifts to the party exercising the peremptory excusal to

provide an adequate, nondiscriminatory justification for the strike. Erickson, 188

Wn.2d at 726-27. The court must then weigh all of the relevant circumstances

and determine whether the party made the excusal for a discriminatory purpose.

Erickson, 188 Wn.2d at 727 (citing Johnson v. California, 545 U.S. 162, 168, 125

S. Ct. 2410, 162 L. Ed. 2d 129 (2005)).

       Dotson’s attorney first objected to the State excusing juror 14 under GR

37, alleging juror’s sexual orientation motivated the excusal. But the trial court

pointed out that GR 37 covers only excusals “based on race or ethnicity.” The

court also noted that the jury questionnaire did not reflect juror 14’s sexual

orientation nor did his responses during voir dire. Dotson’s attorney then




       13   Internal quotation marks omitted.
       14 See also State v. Burch, 65 Wn. App. 828, 834, 830 P.2d 357 (1992) (extending racial
discrimination during jury selection in Batson to gender-based discrimination).


                                                14
No. 79604-6-I/15


changed his initial objection to argue the excusal “might be age discrimination”

based on the juror’s young age and prohibited under Batson.15

        Dotson offers no authority that age is a cognizable protected classification

under Batson. RAP 10.3(a)(6). Indeed, Dotson concedes that “age is not, as a

general matter, a prohibited reason for excluding a juror with a peremptory

challenge.” Again, we need not “ ‘search out authorities’ ” and may assume that

counsel “ ‘found none.’ ” Logan, 102 Wn. App. at 911 n.1 (quoting DeHeer, 60

Wn.2d at 126).

        At any rate, Dotson fails to make a prima facie showing of purposeful

discrimination. He suggests that the State engaged in a pattern of excusing

“young” jurors because it also excused juror 8 who was 20 years old. But Dotson

offers no evidence that the prosecutor engaged in disparate questioning of

“young” jurors, nor does he show how many “young” jurors sat on the venire or

how many remained after the State’s peremptory excusals. Dotson’s allegation

that a discriminatory purpose motivated the State’s preemptory excusal of juror

14 fails under Batson. The trial court did not “clear[ly] err” in denying his

challenge. Jefferson, 192 Wn.2d at 232; Hicks, 163 Wn.2d at 486.

                       Constitutional Right to Present a Defense

        Dotson argues the trial court interfered with his constitutional right to

present a defense by precluding his investigator from testifying to show Sergeant

Correa’s “bias.” We disagree.



        15Because Dotson’s challenge rested on “age discrimination,” citation to cases such as
SmithKline Beecham Corp. v. Abbot Laboratories, 740 F.3d 471, 480-81 (9th Cir. 2014)
(extending Batson to peremptory challenges based on sexual orientation), is unhelpful.


                                              15
No. 79604-6-I/16


       Criminal defendants have a constitutional right to present a defense. U.S.

CONST. amends. V, VI, XIV; W ASH. CONST. art. I, §§ 3, 22; Chambers v.

Mississippi, 410 U.S. 284, 294, 93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973). We

apply a two-part analysis to determine whether the exclusion of testimonial

evidence violates the right. State v. Arndt, 194 Wn.2d 784, 797-98, 453 P.3d 696

(2019) (citing State v. Clark, 187 Wn.2d 641, 648-56, 389 P.3d 462 (2017)).

First, we review the trial court’s evidentiary rulings for an abuse of discretion.

Arndt, 194 Wn.2d at 797. Then, we consider de novo whether those rulings

deprived the defendant of his constitutional right to present a defense. Arndt,

194 Wn.2d at 797-98.

       Questions of relevancy and admissibility of testimonial evidence are within

the sound discretion of the trial court. In re Welfare of Shope, 23 Wn. App. 567,

569, 596 P.2d 1361 (1979); Roper v. Mabry, 15 Wn. App. 819, 822-23, 551 P.2d

1381 (1976); State v. Temple, 5 Wn. App. 1, 4-5, 485 P.2d 93 (1971). We will

reverse a trial court’s rulings on those issues only if there is “a reasonable

possibility that the testimony would have changed the outcome of trial.” State v.

Fankhouser, 133 Wn. App. 689, 695, 138 P.3d 140 (2006); State v. Aguirre, 168

Wn.2d 350, 361, 229 P.3d 669 (2010).

       A defendant’s right to present a defense is subject to “ ‘established rules

of procedure and evidence designed to assure both fairness and reliability in the

ascertainment of guilt and innocence.’ ” State v. Blair, 3 Wn. App. 2d 343, 350,

415 P.3d 1232 (2018) (quoting Chambers, 410 U.S. at 302).

             ‘‘The rule is firmly established in this state that a witness
       cannot be impeached by showing the falsity of his testimony



                                          16
No. 79604-6-I/17


       concerning facts collateral to the issue. . . .
              “The test as to whether a matter is material or collateral . . .
       is whether the cross-examining party is entitled to prove it in
       support of his case.”

State v. Putzell, 40 Wn.2d 174, 183, 242 P.2d 180 (1952)16 (quoting State v.

Johnson, 192 Wash. 467, 471-72, 73 P.3d 1342 (1937)).

              Although the law allows cross-examination into matters
       which will affect the credibility of a witness by showing bias, ill will,
       interest or corruption (3 [James Henry Wigmore, Evidence § 943
       (3d ed. 1940)]), the evidence sought to be elicited must be material
       and relevant to the matters sought to be proved and specific
       enough to be free from vagueness; otherwise, all manner of
       argumentative and speculative evidence will be adduced.

State v. Jones, 67 Wn.2d 506, 512, 408 P.2d 247 (1965).

       Here, the trial court precluded testimony from Dotson’s investigator about

Sergeant Correa’s conduct during a pretrial interview. The investigator would

have testified that Sergeant Correa refused to be recorded or to sign a transcript

of the interview. Dotson also wanted the investigator to rebut Sergeant Correa’s

testimony that she “misquoted me five or six times” during the interview. Dotson

contends that if he ”had been allowed to present evidence of Sergeant Correa’s

uncooperative attitude and bias against the defense, it would have called into

question the rest of Sergeant Correa’s testimony, including his decision to seize

Dotson in the first place.” He claims that since Sergeant Correa was “the State’s

chief prosecution witness,” the inability to show bias was particularly prejudicial.

       But Sergeant Correa testified that he refused to be recorded or sign a

written transcript of the defense interview. And the trial court correctly

determined that a dispute about whether the investigator misquoted Sergeant


       16   Citations omitted.


                                          17
No. 79604-6-I/18


Correa during the interview was collateral to any material issue at trial. The trial

court did not abuse its discretion when it precluded the investigator’s testimony.

                               Sufficiency of Evidence

       Dotson argues sufficient evidence does not support the jury’s

determination that he “was the same person depicted in the surveillance video

from inside the restaurant.”

       When reviewing a challenge to the sufficiency of the evidence, we must

determine whether, after examining the facts in the light most favorable to the

State, any rational trier of fact could have found the essential elements of the

charged crime beyond a reasonable doubt. State v. Joy, 121 Wn.2d 333, 338-

39, 851 P.2d 654 (1993); State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068

(1992). Such a challenge admits the truth of the State’s evidence and all

reasonable inferences from it. Salinas, 119 Wn.2d at 201. Circumstantial

evidence is as equally reliable as direct evidence. State v. Delmarter, 94 Wn.2d

634, 638, 618 P.2d 99 (1980).

       Identity is a question of fact for the jury. State v. Hill, 83 Wn.2d 558, 560,

520 P.2d 618 (1974). “[A]ny relevant fact, either direct or circumstantial, which

would convince or tend to convince a person of ordinary judgment, in carrying on

his everyday affairs, of the identity of a person should be received and

evaluated.” Hill, 83 Wn.2d at 560 (citing 1 H. Underhill, Criminal Evidence § 125

(5th ed. P. Herrick 1956, Supp. 1970)).

       Here, the jury viewed Sparta’s surveillance video and photographs of

Dotson taken at the time of his arrest. The jury then had the chance to compare




                                          18
No. 79604-6-I/19


those images to one another and to Dotson in the courtroom. And Officer

Magnussen testified that he arrested the suspect near the restaurant and later

confirmed at the jail the identity of that person as Letheory Dotson.

       Still, Dotson argues that the evidence is insufficient to show identity

because no witnesses testified that he “was the same person depicted in the

surveillance video from inside the restaurant” and “no one ever identified [him] as

the Letheory Dotson they were talking about.” Citing State v. Huber, 129 Wn.

App. 499, 119 P.3d 388 (2005), Dotson argues that “identity of names” is not

sufficient to show that he was the person arrested at the scene. But Huber

addresses evidence of identity “when criminal liability depends on the accused’s

being the person to whom a document pertains.” Huber, 129 Wn. App. at 502.

The jury here was not tasked with determining whether Dotson was the same

person named in a document.

       And while it is true that none of the witnesses at trial identified Dotson as

the person in the surveillance video, this is because Dotson himself moved in

limine to preclude the State’s witnesses from testifying that he was the person in

the video. Instead, he asked the court to “let the jurors review the video and

make that determination.”

       Viewing the evidence in the light most favorable to the State, a reasonable

jury could find that Dotson was the person depicted in the surveillance video and

arrested near the restaurant. We reject his sufficiency of evidence challenge.




                                         19
No. 79604-6-I/20


                                 Instructional Error

       Dotson argues his conviction should be reversed because the court did

not include a “to convict” instruction for the lesser included criminal trespass

charge. The State argues that Dotson invited any error in failing to give the

instruction because defense counsel requested, prepared, and offered the

instructions on the lesser included charge of criminal trespass. We agree with

the State.

       We review the sufficiency of jury instructions de novo. State v. Clark-El,

196 Wn. App. 614, 619, 384 P.3d 627 (2016) (citing State v. Brooks, 142 Wn.

App. 842, 848, 176 P.3d 549 (2008)). Instructions are sufficient if they permit

each party to argue their side of the case, are not misleading, and when read as

a whole, properly inform the jury of the applicable law. State v. Mark, 94 Wn.2d

520, 526, 618 P.2d 73 (1980). The to-convict instruction carries special weight

because it gives the jury a “ ‘yardstick’ ” by which to measure guilt or innocence.

State v. Mills, 154 Wn.2d 1, 6, 109 P.3d 415 (2005).

       The invited error doctrine prohibits a party from setting up an error at trial

and then challenging that error on appeal. In re Pers. Restraint of Coggin, 182

Wn.2d 115, 119, 340 P.3d 810 (2014). To determine whether Dotson invited

error, we consider whether he affirmatively assented to the error, materially

contributed to it, or benefited from it. Coggin, 182 Wn.2d at 119. We strictly

enforce the invited error doctrine no matter if the error was intentional. State v.

Ortiz-Triana, 193 Wn. App. 769, 777, 373 P.3d 335 (2016).




                                          20
No. 79604-6-I/21


       Courts have enforced invited error when a defendant proposes jury

instructions that do not form a complete and accurate statement of the law. In

State v. Studd, 137 Wn.2d 533, 538, 973 P.2d 1049 (1999), six defendants all

proposed instructions that erroneously stated the law of self-defense. Some also

proposed instructions that remedied the error. Studd, 137 Wn.2d at 538-39.

While the error was of constitutional magnitude, our Supreme Court held that

those defendants who proposed the erroneous instruction without seeking to add

a remedial instruction had invited the error and could not then complain on

appeal. Studd, 137 Wn.2d at 546-47. And in State v. Corbett, 158 Wn. App.

576, 591, 242 P.3d 52 (2010), Division Two of this court held that when a

defendant proposes instructions but does not include a unanimity instruction, the

invited error doctrine precludes him from appealing the trial court’s failure to give

such an instruction.

       Here, defense counsel proposed jury instructions as to the lesser included

charge of criminal trespass in the first degree but did not provide a to-convict

instruction. Counsel drafted the instructions and offered them to the court. He

then agreed to the proposed instructions when presented by the court in final

form. Defense counsel actively participated in and materially contributed to the

defective instructions. Invited error bars Dotson from now complaining for the

first time on appeal that his proposed instructions did not form an accurate and

complete statement of the law.




                                         21
No. 79604-6-I/22


                         Ineffective Assistance of Counsel

       Dotson asserts his counsel was ineffective by neglecting to offer the

criminal trespass to-convict instruction. The State argues that Dotson was not

prejudiced by the error because the court properly instructed the jurors not to

reach the lesser included offense if they convicted Dotson of the burglary charge.

We agree with the State.

       We may review deficient jury instructions where invited error resulted from

ineffective assistance of counsel. State v. Rodriguez, 121 Wn. App. 180, 184, 87

P.3d 1201 (2004) (citing State v. Aho, 137 Wn.2d 736, 744-45, 975 P.2d 512

(1999)). To determine whether counsel was ineffective, we apply the two-prong

test set forth in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L.

Ed. 2d 674 (1984). To prevail on a claim of ineffective assistance of counsel, a

defendant must show both that counsel’s performance was deficient and that the

deficiency prejudiced him. Strickland, 466 U.S. at 687. A defendant is

prejudiced if “ ‘there is a reasonable probability that, but for counsel’s deficient

performance, the outcome of the proceedings would have been different.’ ” State

v. Grier, 171 Wn.2d 17, 34, 246 P.3d 1260 (2011) (quoting State v. Kyllo, 166

Wn.2d 856, 862, 215 P.3d 177 (2009)). We need not “address both components

of the inquiry if the defendant makes an insufficient showing on one.” Strickland,

466 U.S. at 697. “If it is easier to dispose of an ineffectiveness claim on the

ground of lack of sufficient prejudice, which we expect will often be so, that

course should be followed.” Strickland, 466 U.S. at 697.




                                          22
No. 79604-6-I/23


       Here, the court’s instructions to the jury omitted the to-convict instruction

for the lesser included offense of criminal trespass in the first degree. But

instruction 11 directed the jury to consider the lesser included offense of criminal

trespass only if it “was not satisfied beyond a reasonable doubt” as to Dotson’s

guilt on the burglary charge. And jury instruction 14 stated, in pertinent part:

              When completing the verdict forms A and B, you will first
       consider the crime of burglary in the second degree as charged. If
       you unanimously agree on a verdict, you must fill in the blank
       provided in verdict form A the words “not guilty” or the word “guilty,”
       according to the decision you reach. If you cannot agree on a
       verdict, do not fill in the blank provided in Verdict Form A.
              If you find the defendant guilty on verdict form A, do not use
       verdict form B.

The jury wrote the word “guilty” on verdict form A for the burglary charge and left

verdict form B for the lesser crime of criminal trespass blank.

       We presume the jury followed the court’s instructions absent evidence to

the contrary. State v. Montgomery, 163 Wn.2d 577, 596, 183 P.3d 267 (2008).

Because the court properly instructed the jury on how to proceed if it did not

reach a verdict on the burglary charge and the jury left blank the verdict form for

the lesser included offense of criminal trespass, we presume the jury had no

doubt that Dotson committed burglary in the second degree and did not reach the

instructions for the lesser crime of criminal trespass. Dotson fails to show that

including the to-convict instruction for criminal trespass in the first degree would

have led to a different outcome.

                                   Cumulative Error

       Under the cumulative error doctrine, a defendant may be entitled to a new

trial when cumulative errors produce a trial that is unfair. State v. Emery, 174



                                         23
No. 79604-6-I/24


Wn.2d 741, 766, 278 P.3d 653 (2012) (citing In re Pers. Restraint of Lord, 123

Wn.2d 296, 332, 868 P.2d 835 (1994)). Since no individual error undermined

Dotson’s trial, his cumulative error claim fails.

       Because probable cause supports Dotson’s arrest, sufficient evidence

supports his conviction for burglary in the second degree, and Dotson shows no

prejudicial error, we affirm.




WE CONCUR:




                                          24